McCay, J.
1. The book offered by the defendant and admitted in evidence, was proven to be in the handwriting of deceased, and it was shown that the entries were cotemporaneous with the occurrence of the transactions.
It was the statement by a trustee of his doings as such. It charged himself with various matters, and most of the entries made in it were against his own interest. Besides, it v%ras in proof that the plaintiff had seen and examined the book, and had it for several days in his possession, and, at that time, did not deny its correctness.
We think, upon the whole, that the objection to the book was not well founded. Its entries, though not conclusive, were evidence for the jury to consider: (Code, sec. 2723,) and they have additional effect from the fact, that, when examined by the plaintiff, he did not, at' first, deny they were correct.
2. We do not think the defendant’s ease, before the jury, was such as perfectly justifies and requires the verdict. We should be inclined, if we were of a jury to try the issue, to find for the plaintiff in some amount. But we are no jury. It is not our province to scan a verdict, unless it be illegal— unless there be no evidence to sustain it — unless the jury have left; their sphere to judge of facts, and found a verdict from whim, prejudice, or mistake.
This is a case of doubt. The intestate was a bailee, one, too, from mere kindness and brotherly love. Since the bailment, he has passed through terrible scenes of public war and private bloodshed.
As is admitted by both parties, his acts, so far as they are clearly traceable, were, as to this deposit, scrupulously correct and precise, and it is only after the bloody drama that opened in 1861, and continued until he came to a bloody death at the hands of the assassin, that there is any obscurity. It appears, too, that his books and papers were destroyed by fire, during the war.
As a matter of course, this -was his misfortune, and *72should not injure others; yet, these, altogether, are, to our minds, reasons for not judging too hardly of a verdict, made by a jury of the vicinage, knowing the man and the witnesses, their habits and character. The Judge, too, who tried the case, has refused to interfere, nor will we.
We repeat, what we have so often said, it must be a case of more than ordinary strength, to induce us to set aside a verdict as against evidence. This is a Court of law, and it is only when the jury have violated the law that we have any right to interfere.
Judgment affirmed.